Citation Nr: 0120624	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-24 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for ulcers.  

3.  Entitlement to an increased rating for right patella 
chondromalacia with fabella and degenerative changes, 
currently evaluated as 30 percent disabling. 

4.  Entitlement to an increased rating for Achilles 
tendonitis with old avulsion fracture of ankle, currently 
evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for a right foot 
injury with plantar fasciitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
March 1973.  He also has had numerous periods of active duty 
training with the Army National Guard, and was transferred to 
the retired reserve in July 1998.  

The appeal regarding the claims for service connection and an 
increased rating for the veteran's knee disability arose from 
a December 1998 rating action entered by the VA regional 
office (RO) in North Little Rock.  The matter concerning the 
veteran's knee impairment was perfected for appeal in 
December 1999, and the service connection claims were 
perfected for appeal in March 2000.  

The appeal regarding the evaluation of the veteran's ankle 
and foot arose from an April 2000 rating action.  These 
matters were perfected for appeal in July 2000.  

A hearing at which the veteran testified was conducted at the 
RO in August 2000, and in May 2001, the veteran was scheduled 
to appear at a hearing before a member of the Board of 
Veterans' Appeals (Board), as he had requested in December 
1999.  The veteran, however, failed to report for that 
hearing and neither he nor his representative has offered an 
explanation for this failure, or requested the hearing to be 
rescheduled.  Accordingly, it is presumed the veteran desires 
the Board to consider his appeal based on the evidence of 
record.  

In addition to the foregoing, the Board notes that two 
further issues, other than those set forth on the front page 
of this decision, were certified as on appeal by the RO.  
These were a claim for service connection for a bilateral 
great toe disability, and a claim for an increased rating for 
a neuroma of the medial geniculate nerve of the right knee.  
In this regard, it must be recalled that a perfected appeal 
to the Board of a particular decision entered by the RO, 
consists of a notice of disagreement in writing received 
within one year of the decision being appealed, and after a 
statement of the case has been furnished, a substantive 
appeal received within 60 days of the issuance of the 
statement of the case, or within the remaining one year 
period following notification of the decision being appealed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  It is 
observed that the veteran was denied service connection for a 
bilateral great toe disability in a December 1998 rating 
action.  It is also noted that he disagreed with this 
decision in December 1999, and a statement of the case was 
issued with respect to it in January 2000.  The veteran did 
not, however, submit a substantive appeal regarding it.  
Accordingly, it is not in proper appellate status before the 
Board, and it will not be further addressed herein.  

The record concerning the neuroma of the medial geniculate 
nerve of the right knee, shows that it was first service 
connected in a November 2000 rating action, at which time it 
was assigned a 10 percent disability evaluation.  There was 
no indication from the veteran, however, that he disagreed 
with this decision.  As such, there is no basis for 
considering it to be in appellate status, and it will not be 
further addressed in this decision.  


FINDINGS OF FACT

1.  With the exception of the issue relating to the 
evaluation of the veteran's right knee, all evidence 
necessary for the disposition of this appeal has been 
obtained by the RO.

2.  The veteran is service connected for tinnitus due in part 
to his exposure to acoustic trauma in service.  

3.  The veteran served in Vietnam, and was a tank turret 
repairman assigned to a cavalry unit.  

4.  The veteran has a left ear hearing loss that a VA 
physician opined was more likely than not due to acoustic 
trauma in service.  

5.  The veteran was diagnosed to have an esophageal ulcer in 
May 1997.  

6.  When examined for VA purposes in July 1998, the veteran's 
ulcer was healed, there was no evidence of current disease, 
and the examiner opined that the previous ulcer was due to a 
helicobacter pylori infection.  

7.  The veteran's Achilles tendonitis with old avulsion 
fracture of ankle is not shown to be productive of marked 
limitation of motion of the ankle, or more than moderately 
severe impairment of muscle group XI.   

8.  The veteran's right foot injury with plantar fasciitis is 
not shown to be productive of marked limitation of motion of 
the ankle.   


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

2.  Ulcers were not incurred in service, nor may they be 
considered to be due to service connected disability.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

3.  The criteria for an evaluation in excess of 20 percent 
for Achilles tendonitis with old avulsion fracture of ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45 Diagnostic Codes 5024, 
5260, 5270, 5271, 5311 (2000).

4.  The criteria for an evaluation in excess of 10 percent 
for a right foot injury with plantar fasciitis have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45 Diagnostic Codes 5024, 5271, 5276, 5278, 
5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Hearing Loss

The veteran contends that he developed a hearing loss as a 
consequence of his exposure to acoustic trauma (artillery 
shell fire) while serving between 1971 and 1973.  The record 
does not show that the veteran's complete service personnel 
records were obtained, but those records that are available 
show that the veteran served in Vietnam for slightly more 
than 9 months.  His military occupational specialty was as a 
tank turret repairman, and as he was assigned to a cavalry 
unit upon his return from Vietnam, he presumably served in 
such a unit while in Vietnam.  In any event, such an 
assignment in Vietnam would be consistent with his 
description of his proximity to demolition work, rifle and 
mortar fire as he described at his August 2000 hearing.  
Further, while service in such a unit would not entitle a 
unit member to a Combat Infantryman Badge, (since that award 
is given to infantrymen), a cavalry unit is a combat unit, 
and the veteran's assignment to such a unit, even as a tank 
turret repairman, could expose him to the rigors of combat, 
and the acoustic trauma he has described.  

In addition to the foregoing, the Board must also observe 
that the veteran has already been awarded service connection 
for tinnitus.  The rationale for this award, as explained in 
the rating action, was that it was due in part to the 
veteran's in-service noise exposure.  

A review of the available medical records fail to show the 
presence of any hearing loss until 1998.  In January of that 
year, the veteran underwent an audiogram, which revealed 
auditory thresholds in the left ear at the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz of 0, 0, 0, 5, and 40 
respectively.  For VA purposes, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater, (or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.)  
38 C.F.R. § 3.385.  There was no right ear hearing loss 
manifested on this evaluation, and none in any subsequent 
evaluation.  Subsequent testing, however, conducted in July 
1998, August 1998, and September 2000, all confirmed the 
presence of left ear hearing loss, as defined by regulation 
for VA purposes.  

In addition to this evidence reflecting the presence of left 
ear hearing loss, it is observed that the individual 
conducting the VA evaluation in September 2000 offered his 
opinion regarding the etiology of the veteran's hearing loss, 
and concluded that "It is more likely than not that the 
hearing loss is due to acoustic trauma in service."   

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active service, while performing active duty 
for training or injury incurred in or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991). When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

The foregoing record demonstrates that the appellant 
currently has left ear hearing loss as that is defined under 
VA regulation.  A VA physician has specifically opined that 
this condition is more likely than not due to acoustic trauma 
the veteran experienced in service.  Since it may be 
reasonably concluded that the veteran was exposed to acoustic 
trauma in service by virtue of his military specialty and 
unit of assignment, (and it has already been accepted for 
purposes of establishing service connection for tinnitus that 
the veteran experienced noise exposure during service), the 
Board finds that this medical evidence linking the veteran's 
left ear hearing loss to service satisfactorily establishes 
the veteran's entitlement to service connection benefits.  
Accordingly, the veteran's appeal in this regard is granted. 


Service Connection for Ulcers

The veteran contends that he developed ulcers secondary to 
his service connected disabilities.  More particularly, he 
believes the financial strain that his disabilities caused 
resulted in his excessive worry over his situation such that 
he developed stomach ulcers.  He also believes that the 
medication used to treat some of his service connected 
disabilities aggravated his ulcers.  

A review of the veteran's service medical records fail to 
disclose any diagnosis of an ulcer.  Records beginning in May 
1997 reflect that the veteran was seen by a private physician 
for his gastrointestinal complaints.  A number of diagnostic 
studies were accomplished and the veteran was diagnosed to 
have several gastro-intestinal problems.  These were 
bacterial colitis, chronic helicobacter stomach inflammation, 
distal esophagitis, as well as an esophageal ulcer.  These 
treatment records did not include any opinions regarding the 
etiology of the veteran's ulcer, but that question was asked 
of the VA physician who examined the veteran in connection 
with his claim in July 1998.  

As it happens, at the time of the July 1998 examination, 
there was no longer any evidence of an ulcer, and the veteran 
was diagnosed to have "Previous esophageal ulcer with distal 
esophagitis and antral gastritis and biopsy positive for 
Helicobacter Pylori, healed without evidence of current 
disease."  With respect to the cause of these previously 
manifested problems, however, the physician who conducted the 
examination wrote that the veteran's ulcer and gastritis were 
"most likely due to a Helicobacter pylori infection rather 
than related to medications for his injury."  

As the foregoing evidence shows, the veteran did have an 
ulcer at one point, which, while it occurred many years after 
his period of active service, had its onset following surgery 
performed on the veteran's service connected right foot and 
knee.  In this regard, service connection may be established 
for disability which is proximately due to or the result of a 
service connected disease or injury, (pursuant to 38 C.F.R. 
§ 3.310), and in circumstances where the claimed disability 
is shown to have been aggravated by a service connected 
disability, (Allen v. Brown, 7 Vet.App. 439 (1995)).  Thus, 
were the evidence to show a relationship between the 
veteran's claimed ulcer disability and his service connected 
right knee/foot disorders (or their treatment) a legal basis 
for establishing service connection for the ulcer would be 
present.  At the same time, however, the fact that a 
particular event precedes another, does not establish that 
the first caused the second.  Thus, the mere chronology of 
events in this case, which shows that the veteran's ulcer was 
found shortly after his right knee and foot surgery, does not 
demonstrate a causal link between the right knee/foot 
disability and the ulcer.  Further, the medical opinion 
obtained regarding the etiology of the veteran's ulcer does 
not implicate psychological strain or medications in the 
onset of the ulcer as the veteran maintains, but rather, 
shows that the ulcer was caused by an infection.  In view of 
this, the Board concludes that there is no basis to link the 
veteran's ulcer disease to his military service, and service 
connection for ulcers must be denied.  


Right Ankle Evaluation

Service connection for the veteran's right ankle disability 
was established in December 1998.  A review of the veteran's 
service record reflects that he apparently broke his right 
ankle as a child, but that this did not cause any permanent 
impairment.  In 1991, the veteran apparently injured his 
ankle while training with his unit in Panama.  At that time, 
the diagnosis was Achilles tendonitis.  The veteran's 
military records show right foot complaints the following 
year, and in 1996, the veteran re-injured his ankle when he 
stepped in a hole during another period of training.  (He 
also injured his right knee at this time.)  The veteran was 
again diagnosed to have Achilles tendonitis.  The next year, 
the veteran had surgery on his knee and at the same time he 
underwent an exostectomy of the right os calcis.  This was 
followed by a Medical Evaluation Board conducted in October 
1997, at which time the veteran was diagnosed to have chronic 
right ankle pain with degenerative joint disease and old 
avulsion fracture with status post calcaneal exostectomy.  
Several months later, the veteran was discharged from service 
and assigned to the Retired Reserve, effective from July 
1998.  

Upon the initial award of service connection, the veteran's 
ankle disability was simply characterized as the residuals of 
a right ankle injury, and he was assigned a non-compensable 
evaluation, effective from May 1998.  Subsequently, this 
disability evaluation was increased to 10 percent by an April 
2000 rating action, which award was made effective from 
February 2000.  After a review of the evidence and additional 
records, however, the RO, by a November 2000 rating action, 
increased the veteran's disability evaluation to 20 percent, 
effective from May 1998.  In addition, the disability itself 
was re-characterized as Achilles Tendonitis with old avulsion 
fracture of ankle.   

Obviously, the action taken by the RO during the course of 
the veteran's appeal, resulted in the assignment of an 
increased rating above that which had been in effect at the 
time the veteran initiated his appeal.  Nevertheless, since 
the veteran has not withdrawn his appeal, it must be presumed 
he desires an even higher rating, which the Board must now 
consider.  

Evidence obtained in connection with the present appeal 
includes the report of an examination conducted for VA 
purposes in June 1998.  This reveals that the veteran's ankle 
was observed to have excellent contours, but that light 
palpation elicited complaints of pain.  Range of motion of 
the ankle was to 20 degrees in dorsiflexion and to 45 degrees 
in plantar flexion.  Again, however, the veteran complained 
of pain at the extremes of these motions.  [Normal 
dorsiflexion is from 0 to 20 degrees.  Normal plantar flexion 
is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.]  X-
rays were interpreted as revealing a normal ankle, although 
an accessory bone was seen at the tip of the lateral 
malleolus, and the diagnosis was ankle injury, childhood.  

VA outpatient records dated in December 1998 reflect that the 
veteran's right heel was tender at the Achilles insertion, 
and he was provided a device identified as a boot walker, 
together with medication.  In March 2000, the veteran 
underwent another examination for VA purposes.  At that time, 
the veteran complained of pain at the Achilles tendon and of 
repeated ankle sprains.  The Achilles tendon was observed to 
be very tender to palpation, although X-rays revealed that 
the articular surfaces and joint space of the ankle appeared 
unremarkable.  Range of motion of the ankle was limited to 5 
degrees dorsiflexion, due to pain, and limited to 30 degrees 
plantar flexion, because of pain.  

Subsequently dated VA outpatient treatment records continue 
to show complaints of ankle pain, and at the hearing at which 
the veteran testified in August 2000, he indicated that he 
was in constant pain, and wore special shoes because of his 
tender Achilles tendon.  He also stated that his ankle could 
give way, although because he was so careful using that lower 
extremity due to his knee disability, the ankle actually 
giving way was not likely to happen.  

The veteran was examined again for VA purposes in September 
2000.  At that time, he complained of pain at the site of the 
attachment of the Achilles tendon, and in the ankle itself.  
The veteran also complained of ankle instability, and it was 
observed that the Achilles attachment was painful during the 
height of dorsiflexion and plantar flexion.  In this regard, 
dorsiflexion was to 10 degrees and plantar flexion was to 50 
degrees.  Range of motion of the left ankle, which the 
examiner indicated represented the veteran's normal range of 
motion, was to 10 degrees in dorsiflexion and to 60 degrees 
in plantar flexion.  X-rays were interpreted as revealing 
unremarkable joint space and margins, although there was an 
accessory bone seen at the tip of the lateral malleolus that 
appeared to be secondary to an old injury.  The diagnostic 
impression was instability of the right ankle, due to 
ligamentous attenuation and avulsion.  

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

The veteran's ankle disability has been evaluated under the 
provisions of 38 C.F.R. Part IV, Diagnostic Code 5311, for 
impairment of muscle group XI.  Under this code, a 20 percent 
rating is assigned for moderately severe impairment of this 
muscle group.  A 30 percent rating, the highest rating under 
this code, is assigned for a severe impairment to this muscle 
group.  

As set forth above, the medical evidence in this case fails 
to include any reference to damage of, or impairment to, 
muscle group XI.  As such, the Board is not persuaded that 
there is evidence of a severe impairment to that muscle group 
as would be required for the next higher 30 percent rating.  
Accordingly, an increased evaluation for the veteran's ankle 
disability under this diagnostic code 5311 is not warranted.  

The Board does observe that another appropriate diagnostic 
code for evaluating the disability at issue is Diagnostic 
Code 5024, for tenosynovitis, which is to be rated on the 
limitation of motion of the affected part.  Diagnostic Code 
5271 addresses limitation of motion of the ankle.  Under this 
code, a 20 percent rating is the highest rating for 
limitation of motion.  As the veteran is already assigned 
that rating, this diagnostic code does not provide a basis 
for an increased rating in this case.  Diagnostic Code 5270 
provides for a higher 30 percent rating for an ankle 
impairment, but it would require the presence of ankle 
ankylosis.  Since ankylosis has not been shown by the 
evidence, a rating under this code would be inappropriate.  
Likewise, a 30 percent rating is warranted under the 
provisions of Diagnostic Code 5262 when there is marked ankle 
disability.  This, however, is predicated on the presence of 
malunion of the tibia and fibula, which condition is not 
shown by the evidence of record.  Accordingly, this code also 
fails to provide a basis for an increased rating for the 
veteran's ankle disability.  

In evaluating the veteran's disability, the Board must also 
consider the provisions 38 C.F.R. §§ 4.40, 4.45, as they 
relate to pain and any resulting functional impairment due to 
pain (including during flare-ups, as discussed in DeLuca v. 
Brown, supra).  In this regard, it must be acknowledged that 
the veteran has consistently complained of ankle pain during 
the course of his appeal period.  At the same time, however, 
it also must be noted that despite the veteran's pain 
complaints, when he was last examined for VA purposes, the 
range of motion of his right ankle in dorsiflexion was the 
same as in his non-service connected ankle, which represented 
the veteran's normal range of ankle motion in that plane.  
Further, plantar flexion on the right was reduced by only 10 
degrees from the veteran's normal 60 degrees, which shows 
that the veteran retained more than 80 percent of his normal 
motion in that plane.  In view of this, the Board finds that 
the 20 percent rating currently assigned contemplates the 
veteran's complaints of pain and compensates him for it. 

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that the veteran's ankle disability resulted 
in frequent periods of hospitalization.  Moreover, it was the 
veteran's knee impairment, not his ankle disability, that 
caused his former employer to find that the veteran was 
unable to perform the essential functions of his position, 
and resulted in the termination of the veteran's employment.  
It is undisputed that the service-connected disability at 
issue has an adverse effect upon employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  Accordingly, with the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO, for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation, is not 
warranted.


Right Foot Evaluation

The veteran was initially service connected for a right foot 
disability in a July 1992 rating action, at which time a 10 
percent disability evaluation was assigned effective from May 
1991.  This 10 percent evaluation has remained in effect 
since that time, although the disability is currently 
characterized as right foot injury with plantar fasciitis.  

The evidence obtained in connection with the veteran's 
current appeal includes the report of an examination 
conducted for VA purposes in December 1998.  This revealed 
that the veteran complained that his foot hurt daily, and 
that the pain increased with prolonged standing.  X-rays 
revealed that the os calcis, at its dorsal tip and in the 
vicinity of the Achilles tendon attachment, showed blunting 
of the contour representing the site of a bone excision.  The 
pertinent diagnosis was exostectomy right os calcis.  

Subsequent VA outpatient treatment records show that the 
veteran continued to complain of foot pain, and tenderness 
about the heel, at the insertion of the Achilles tendon.  At 
his hearing in August 2000, the veteran reiterated his 
complaints of foot pain, particularly when standing.  
Thereafter, another evaluation of the disability was 
conducted for VA purposes in September 2000.  The report from 
this examination again revealed the veteran's complaints of 
pain at the attachment of the Achilles tendon in his foot, as 
well as pain at the plantar aspect of his heel.  Palpation of 
the plantar fascia also produced pain, and it was noted that 
the veteran used a cane to aid in ambulating due to his pain 
symptoms.  X-rays showed the resection of bony cortex at the 
dorsal tip of the os calcis at the Achilles tendon attachment 
point, and the relevant diagnosis was right foot plantar 
fasciitis.  

The veteran's foot disability has been evaluated under the 
provisions of Diagnostic Code 5024, which as mentioned above 
is for tenosynovitis.  As also mentioned above, this rating 
is based on limitation of motion of the affected parts, with 
a 20 percent rating assigned for marked limitation of motion 
under Diagnostic Code 5271, and a 10 percent rating assigned 
under this code for moderate limitation of ankle motion.  

The range of motion of the veteran's foot/ankle was described 
above, in the context of his claim concerning the evaluation 
of his Achilles Tendonitis with old avulsion fracture of the 
ankle.  As also indicated, when most recently examined, the 
veteran had what was for him, full range of dorsiflexion, and 
he retained more than 80 percent of his normal plantar 
flexion.  The most limitation of motion shown in any record 
during the appeal period was a few months earlier, in March 
2000, at which time, however, the veteran still retained 50 
percent of his normal dorsiflexion, and 50 percent of his 
plantar flexion.  (Dorsiflexion of the ankle was to 5 degrees 
and plantar flexion was to 30 degrees.)  Although the 
veteran's Achilles tendonitis has been evaluated as 20 
percent disabling, it is the Board's view that the limitation 
of motion present in the veteran's ankle can be considered no 
more than moderate because, at its worst, the veteran's range 
of motion loss was only 50 percent, and most recently, he 
exhibited his full range of dorsiflexion and more than 80 
percent of his plantar flexion.  Under these circumstances, 
the Board concludes that an evaluation in excess of 10 
percent for the veteran's foot disability is not warranted 
under Diagnostic Code 5271.  

Other diagnostic codes relating to the evaluation of foot 
disabilities which provide for a higher rating and which do 
not base the rating on limitation of motion, include 
Diagnostic Codes 5276 and 5278.  Diagnostic Code 5276, 
however, is premised on the presence of acquired flatfoot, 
and Code 5278 is premised on the presence of claw foot.  
Since neither of these disabilities has been shown, the Board 
is not persuaded that the use of these diagnostic codes would 
be appropriate in rating the veteran's disability.  

Diagnostic Code 5284 addresses simply "Foot injuries," not 
otherwise contemplated in the rating schedule.  Under this 
code, such a disability productive of moderate impairment is 
assigned a 10 percent rating.  When productive of a 
moderately severe impairment, a 20 percent rating is 
assigned.  The highest rating under this code is 30 percent 
for a foot injury productive of severe impairment.  As 
described above, pain appears to be this disability's primary 
symptom, and it must be considered when evaluating 
disability, particularly with regard to functional loss and 
reduction of normal excursion of movements.  See 38 C.F.R. 
§§ 4.40, 4.45.  The functional loss of motion of the 
veteran's ankle has previously been described, but it bears 
repeating that despite the veteran's complaints of pain, when 
most recently examined, he retained his full range of 
dorsiflexion and more than 80 percent of his plantar flexion.  
Therefore, the Board finds that a moderately severe 
impairment as contemplated by Diagnostic Code 5284 is not 
shown, and an increased rating for the veteran's foot 
disability is not warranted.  

The Board also observes that the veteran's foot disability 
has not resulted in frequent periods of hospitalization and 
it was not implicated in the decision by the veteran's former 
employer to terminate the veteran's employment when the 
employer found the veteran was unable to perform functions 
essential to the position for which he had been hired.  As 
such, the evidence does not show the veteran's foot 
disability to be of an exceptional nature as to require 
referral to the VA Central Office for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321.  


Veterans Claims Assistance Act of 2000

In reaching the foregoing conclusions regarding service 
connection for ulcers, and the evaluation of the veteran's 
foot and ankle disabilities, the Board is aware that during 
the pendency of this appeal, the President signed into law 
the Veterans Claims Assistance Act of 2000, (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Among other things, this law addressed 
notification requirements the VA must satisfy, eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the VA with respect to the duty to assist, and superceded 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

Although the RO has not had an opportunity to consider this 
new law in the context of these claims, the record reflects 
that the requirements of this new law have been satisfied and 
the claims need not be returned to the RO for its 
consideration of this law.  In this regard, the Board 
observes that through the applicable statements of the case, 
the veteran has been informed of the criteria which must be 
met to establish entitlement to the benefits he seeks, and 
thus, he has been made aware of the type of evidence which 
would be necessary to substantiate his claims.  The evidence 
also shows that the veteran understands the need for medical 
evidence to support his claims, and the records of the 
treatment the veteran identified has been obtained.  Further, 
the veteran has been examined for VA purposes in connection 
with his claims, and he appeared at a hearing conducted at 
the RO during which he had an opportunity to express his 
contentions.  Under the circumstances described above, the 
Board concludes that VA has met its notice requirements and 
its duty to assist in developing the facts pertinent to these 
claims pursuant to the provisions of the VCAA, and that no 
further development in this regard is required.  


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for ulcers is denied.  

Entitlement to an increased rating for Achilles tendonitis 
with old avulsion fracture of ankle is denied.  

Entitlement to an increased rating for a right foot injury 
with plantar fasciitis is denied.  


REMAND

Regarding the evaluation of the veteran's right knee, the 
record shows that service connection for this disability was 
established in the December 1998 rating action at issue.  At 
that time, the disability was characterized as "impairment 
of the right knee" and it was assigned a 10 percent 
disability rating, effective from May 1998.  In January 2000, 
the veteran was assigned a temporary 100 percent rating for 
his knee, effective from November 1999 to January 1, 2000, as 
provided under 38 C.F.R. § 4.30, for convalescence following 
a hospitalization.  (In November 1999, the veteran underwent 
a arthroscopic evaluation, plica release, patellofemoral 
chondroplasty, medial meniscus repair, and hardware removal.)  
Thereafter, the veteran's 10 percent disability rating was 
resumed.  In a November 2000 rating action, however, after 
reviewing additional records, the veteran's knee disability 
was re-characterized as chondromalacia right patella with 
fabella and degenerative changes.  At the same time, a 30 
percent schedular disability evaluation was assigned, 
effective from May 1998.  The veteran now seeks an increased 
rating for his knee disability.  

In its review of the evidence, the Board observes that the 
veteran testified in August 2000 that he was continuing to 
receive treatment for his right knee from a private 
orthopedic surgeon located in Pine Bluff, Arkansas, whose 
name, however, was not made clear.  The veteran also 
indicated that this physician believed the veteran's knee 
problems included arthritis, (although this was not shown on 
examination by VA in September 2000), and that the treatment 
provided included injections underneath the kneecap and 
around the knee.  Unfortunately, the records of this 
treatment, and this physician's impressions have not been 
associated with the claims file.  To ensure that the 
evaluation of the veteran's disability is based on a complete 
record, it will be necessary to obtain copies of these 
records prior to entering a final determination.  

This Remand will also give the RO an opportunity to consider 
in the context of this claim, the implications that the 
Veterans Claims Assistance Act of 2000, described above.  
Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran's current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  (This should be 
determined in a manner consistent with guidance that is 
provided by the Department, including, General Counsel 
precedent opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.)

While the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the case is returned 
to the RO so that the following actions may be accomplished:

1.  The RO should contact the veteran in writing 
and ask him to identify the name and address of the 
physician from Pine Bluff, Arkansas whom he 
indicated at his August 2000 hearing continued to 
treat his right knee disability, as well as the 
name and address of any other medical professional 
who has treated his right knee, whose records are 
not already associated with the claims file.  After 
obtaining any appropriate authorization, the RO 
should attempt to obtain and associate with the 
claims file, the records of the identified 
treatment.  

2.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, have been fully 
carried out.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully complied 
with and satisfied, and in this regard, if after 
completing the development set forth above, it is 
determined that the veteran's right knee should be 
re-examined, that should be arranged.  For further 
guidance on the processing of this case in light of 
the changes in the law, the RO should refer to any 
pertinent guidance that is provided by the 
Department, including, General Counsel precedent 
opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.  

3.  Thereafter, the RO should enter its decision 
concerning the veteran's claims for an increased 
rating for his right knee disability.   If that 
decision remains adverse to the veteran, he and his 
representative should be provided a supplemental 
statement of the case, which must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent 
to the issue on appeal.  After a reasonable period 
of time in which to respond has been provided, the 
case should be returned to the Board for further 
review.  

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



